   Case: 1:18-cv-06785 Document #: 404 Filed: 12/08/20 Page 1 of 4 PageID #:3781




                           UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF
                             ILLINOIS EASTERN DIVISION


   IN RE:
                                                          MDL No. 2867
                                                          No. 18-cv-6785
   LOCAL TV ADVERTISING ANTITRUST
   LITIGATION
                                                          Hon. Virginia M. Kendall
   This Document Relates to All Actions


                  THE NEXSTAR DEFENDANTS’
  AGREED EMERGENCY MOTION FOR EXTENSION OF TIME TO ANSWER
CONSOLIDATED SECOND AMENDED ANTITRUST CLASS ACTION COMPLAINT

       Defendants Nexstar Media Group, Inc.; Dreamcatcher Broadcasting, LLC; Tribune

Broadcasting Company, LLC; and Tribune Media Company (“Nexstar Defendants”), by their

undersigned counsel, and for their Agreed Emergency Motion for Extension of Time to Answer

Plaintiffs’ Consolidated Second Amended Antitrust Class Action Complaint, state as follows:

       1.      On September 9, 2019, Plaintiffs filed their Consolidated Second Amended

Antitrust Class Action Complaint (“Complaint”) against Defendants. D.E. 292.

       2.      On October 8, 2019, Defendants filed a motion to dismiss Plaintiffs’ Complaint

pursuant to Federal Rule of Civil Procedure (“Rule”) 12(b)(6). D.E. 328, 329. Plaintiffs filed their

Opposition to Defendants’ motion on November 22, 2019, D.E. 348, 349, and Defendants filed

their Reply on December 20, 2019. D.E. 350, 351.

       3.      On November 6, 2020, the Court denied Defendants’ motion to dismiss Plaintiffs’

Complaint. DE 392.

       4.      On November 13, 2020, Defendants requested an extension of 20 days, through

and including December 10, 2020, to answer the Complaint. D.E. 394. This Court granted that



                                                 1
   Case: 1:18-cv-06785 Document #: 404 Filed: 12/08/20 Page 2 of 4 PageID #:3782




motion on November 17, 2020. D.E. 398. Accordingly, Defendants’ answer is currently due on

December 10, 2020.

       5.      On December 8, 2020, the Nexstar Defendants’ counsel was informed that their

client’s point of contact on this litigation has had a personal emergency and will be unable to

approve the answer for filing by December 10, 2020.

       6.      The undersigned counsel conferred with counsel for Plaintiffs, and have been

advised that Plaintiffs agree to the requested extension.

       7.      This is the Nexstar Defendants’ second request for an extension to answer the

Complaint.

       WHEREFORE, the Nexstar Defendants respectfully request this Court enter an order

granting them an extension of time of seven (7) days, through and including December 17, 2020,

to answer Plaintiffs’ Complaint.




                                                 2
Case: 1:18-cv-06785 Document #: 404 Filed: 12/08/20 Page 3 of 4 PageID #:3783




Dated: December 8, 2020                Respectfully submitted,

                                          /s/ Eliot A. Adelson
                                          MORRISON & FOERSTER
                                          Eliot A. Adelson (admitted pro hac vice)
                                          425 Market Street
                                          San Francisco, CA 94105-2482
                                          (415) 268-7000
                                          eadelson@mofo.com

                                          Megan Gerking (admitted pro hac vice)
                                          2000 Pennsylvania Avenue, NW
                                          Washington, D.C. 20006
                                          (202) 907-3717
                                          mgerking@mofo.com

                                          MOLOLAMKEN LLP
                                          Gerald P. Meyer
                                          300 N. LaSalle St. Chicago, IL 60654
                                          (312) 450-6700
                                          gmeyer@mololamken.com

                                          Counsel for Defendants Nexstar Media
                                          Group, Inc.; Dreamcatcher Broadcasting,
                                          LLC; Tribune Media Company; and Tribune
                                          Broadcasting Company, LLC




                                     3
   Case: 1:18-cv-06785 Document #: 404 Filed: 12/08/20 Page 4 of 4 PageID #:3784




                                 CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on December 8, 2020, a true and correct copy of the

foregoing was electronically filed with the Clerk of the Court using the CM/ECF system, which

will provide notice to all counsel of record.

                                                        /s/ Gerald P. Meyer
                                                            Gerald P. Meyer




                                                4
